200 Md. 656 (1952)
90 A.2d 173
GILLUM
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 3, October Term, 1952 (Adv.).]
Court of Appeals of Maryland.
Decided July 15, 1952.
Before MARBURY, C.J., and DELAPLAINE, COLLINS HENDERSON and MARKELL, JJ.
MARKELL, J., delivered the opinion of the Court.
This is an application for leave to appeal from denial of a writ of habeas corpus. Petitioner is imprisoned under sentence for forty years for robbery with a deadly weapon and attempted robbery with a deadly weapon. He says he did rob, and attempt to rob, with a pistol which was "broken and empty" and therefore was not a deadly weapon. He also contends that his sentence violated the constitutional prohibition of cruel and unusual punishment. He alleges that his "court-appointed counsel * * * rendered no help whatever. In his failure to question the legality of the faulty indictment [which is not in the record] and judgment, the defense counsel *657 acted in a manner inimical to the best interests of the appellant". He does not allege fraud, bad faith or collusion with any state's officer, or that he complained to the trial court against his counsel or made any attempt to move for a new trial or to appeal. All the contentions made by petitioner, as to the nature of his crimes or the legality of his sentence  or his trial  can be made on motion for a new trial or on appeal and not on habeas corpus. Loughran v. Warden, 192 Md. 719, 64 A.2d 712.
Application denied, with costs.